 



Exhibit 10.11
The CORPORATEplan
For RETIREMENTSM
(Profit Sharing/401(k) Plan)
A Fidelity Prototype Plan
Non-Standardized Adoption Agreement No. 001
For use With
Fidelity Basic Plan Document No. 02

         
Plan Number: 40292
       
The CORPORATEplan for RetirementSM
      Non-Std PS Plan
 
      10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    

 



--------------------------------------------------------------------------------



 



1.11 NONELECTIVE EMPLOYER CONTRIBUTIONS
Note: An Employer may elect both a fixed formula and a discretionary formula. If
both are selected, the discretionary formula shall be treated as an additional
Nonelective Employer Contribution and allocated separately in accordance with
the allocation formula selected by the Employer.

                              a.   þ   Fixed Formula (An Employer may elect both
the Safe Harbor Formula and one of the other fixed formulas. Otherwise, the
Employer may only select one of the following.)
 
                                  (1 )   þ   Fixed Percentage Employer
Contribution – For each Plan Year, the Employer shall contribute for each
eligible Active Participant an amount equal to 3% (not to exceed 15% for Plan
Years beginning prior to 2002 and 25% for Plan Years beginning on or after
January 1, 2002) of such Active Participant’s Compensation.
 
                                  (2 )   o   Fixed Flat Dollar Employer
Contribution – The Employer shall contribute for each eligible Active
Participant an amount equal to $                    .
 
                                        The contribution amount is based on an
Active Participant’s service for the following period:
 
                       
 
              (A)   o   Each paid hour.
 
                       
 
              (B)   o   Each payroll period.
 
                       
 
              (C)   o   Each Plan Year.
 
                       
 
              (D)   o  
Other:                                                                                
 
                                  (3 )   o   Safe Harbor Formula – Effective
only with respect to Plan Years that begin on or after January 1, 1999, the
Nonelective Employer Contribution specified in the Safe Harbor Nonelective
Employer Contribution Addendum is intended to satisfy the safe harbor
contribution requirements under the Code such that the “ADP” test (and, under
certain circumstances, the “ACP” test) is deemed satisfied. Please complete the
Safe Harbor Nonelective Employer Contribution Addendum to the Adoption
Agreement. (Choose only if Option 1.07(a), Deferral Contributions, is checked.)
 
                            (b)   þ   Discretionary Formula – The Employer may
decide each Plan Year whether to make a discretionary Nonelective Employer
Contribution on behalf of eligible Active Participants in accordance with
Section 5.10. Such contributions shall be allocated to eligible Active
Participants based upon the following (check (1) or (2)):
 
                                  (1 )   þ   Non-Integrated Allocation Formula –
In the ratio that each eligible Active Participant’s Compensation bears to the
total Compensation paid to all eligible Active Participants for the Plan Year.

         
Plan Number: 40292
       
The CORPORATEplan for RetirementSM
      Non-Std PS Plan
 
      10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    

 



--------------------------------------------------------------------------------



 



                 
 
    (2 )   o   Integrated Allocation Formula – As (A) a percentage of each
eligible Active Participant’s Compensation plus (B) a percentage of each
eligible Active Participant’s Compensation in excess of the “integration level”
as defined below. The percentage of Compensation in excess of the “integration
level” shall be equal to the lesser of the percentage of the Active
Participant’s Compensation allocated under (A) above or the “permitted disparity
limit” as defined below.
 
                            Note: An Employer that has elected the Safe Harbor
formula in Subsection 1.11(a)(3) above may not take Nonelective Employer
Contributions made to satisfy the safe harbor into account in applying the
integrated allocation formula described above.
 
                            “Integration level” means the Social Security
taxable wage base for the Plan Year, unless the Employer elects a lesser amount
in (A) or (B) below.
 
               
 
          (A)   ___% (not to exceed 100%) of the Social Security taxable wage
base for the Plan Year, or
 
               
 
          (B)   $___(not to exceed the Social Security taxable wage base).
 
                            “Permitted disparity limit” means the percentage
provided by the following
table:

      The “Integration Level” is ___% of   The “Permitted Disparity Limit” the
Taxable Wage Base   is       20% or less   5.7%       More than 20%, but not
more than 80%   4.3%       More than 80%, but less than 100%   5.4%       100%  
5.7%

Note: An Employer who maintains any other plan that provides for Social Security
Integration (permitted disparity) may not elect Option 1.11(b)(2).

                      (c)   Continuing Eligibility Requirement(s) – A
Participant shall only be entitled to receive Nonelective Employer Contributions
for a Plan Year under this Section 1.11 if the Participant satisfies the
following requirement(s) (Check the appropriate box(es) – Options (3) and
(4) may not be elected together; Option (5) may not be elected with Option (2),
(3), or (4); Options (2), (3), (4), (5), and (7) may not be elected with respect
to Nonelective Employer Contributions under the fixed formula if Option
1.11(a)(3), Safe Harbor Formula, is checked):
 
               
 
      (1)   o   No requirements.
 
               
 
      (2)   þ   Is employed by the Employer or a Related Employer on the last
day of the Plan Year.
 
               
 
      (3)   o   Earns at least 501 Hours of Service during the Plan Year.
 
               
 
      (4)   o   Earns at least 1,000 Hours of Service during the Plan Year.
 
               
 
      (5)   o   Either earns at least 501 Hours of Service during the Plan Year
or is employed by the Employer or a Related Employer on the last day of the Plan
Year.

         
Plan Number: 40292
       
The CORPORATEplan for RetirementSM
      Non-Std PS Plan
 
      10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    

 



--------------------------------------------------------------------------------



 



                 
 
      (6)   o   Is not a Highly Compensated Employee for the Plan Year.
 
               
 
      (7)   o   Is not a partner or a member of the Employer, if the Employer is
a partnership or an entity taxed as a partnership.
 
               
 
      (8)   þ   Special continuing eligibility requirement(s) for discretionary
Nonelective Employer Contributions. (Only if both Options 1.11(a) and (b) are
checked.)
 
               
 
          (A)   The continuing eligibility requirement(s) for discretionary
Nonelective Employer Contributions is/are (2) (Fill in number of applicable
eligibility requirement(s) from above.)
 
                        Note: If Option (2), (3), (4), or (5) above is selected
then Nonelective Employer Contributions can only be funded by the Employer after
the Plan Year ends. Nonelective Employer Contributions funded during the Plan
Year shall not be subject to the eligibility requirements of Option (2), (3),
(4), or (5). If Option (2), (3), (4), or (5) is adopted during a Plan Year, such
Option such not become effective until the first day of the next Plan Year.

         
Plan Number: 40292
       
The CORPORATEplan for RetirementSM
      Non-Std PS Plan
 
      10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    

 



--------------------------------------------------------------------------------



 



AMENDMENT EXECUTION PAGE
     This page is to be completed in the event the Employer modifies any prior
election(s) or makes a new election(s) in this Adoption Agreement. Attach the
amended page(s) of the Adoption Agreement to this execution page.
     The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

          Section Amended   Page   Effective Date
1.11
      01/01/2005

     IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed
this 23 day of January, 2006.

                          Employer:   Giant Industries, Inc.       Employer:    
 
                       
 
                        By:   /s/ Natalie R. Dopp       By:                    
     
 
                        Title:   VP, Human Resources       Title:              
               
 
                        Accepted by:                
 
                        Fidelity Management trust Company, as Trustee        
 
                        By:   /s/ James F. Harrigan       Date:   1/24/2006    
                 
 
                        Title:   James F. Harrigan, Authorized Signatory        

         
Plan Number: 40292
       
The CORPORATEplan for RetirementSM
      Non-Std PS Plan
 
      10/09/2003
 
  © 2003 FMR Corp.    
 
  All rights reserved.    

 